FINAL OFFICE ACTION
		Claims 1-16 are pending in this reissue of U.S. Patent No. 7,830,376 (hereinafter “the '376 patent” issued from application no. 11/595,135 (hereinafter “the '135 application”).  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘376 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.  Reissue declaration filed 3/9/2022 overcomes the rejection of claims 1-16 under § 251.  Accordingly, this rejection is withdrawn.
Regarding the rejection of new claim 16 under §251 for broadening outside of the two year statutory period, Applicant contends: 
Again, the Examiner rejects claim 16 as an improper broadening in a reissue application. As explained, “new claim 16 presents a new category of invention directed to ‘a system’, which was not present in the original patent claims.” Office Action of Feb. 4, 2022, p. 7. In this regard, claim 16 is directed to a system, while claims 1-15 are directed to a method. As recited by claim 16, however, the system includes a reverse modeling control unit configured to perform the method as set forth in claim 1, and a display unit configured to display the two dimensional sketch data.
As recited, then, claim 16 includes a reference to claim 1 (a claim previously set forth), and specifies further limitations of the reverse modeling control unit, and the display unit configured to display the two dimensional sketch data. Claim 16 is therefore presented in dependent form, and “shall be construed to incorporate by reference all the limitations of the claim to which it refers.” 35 U.S.C. § 112 (pre-AIA ), Fourth paragraph. And as explained in MPEP § 1412.03 II, “because a dependent claim is construed to contain all the limitations of the claim upon which it depends, [the dependent claim] must be at least as narrow as [the independent claim] and is thus not a broadened reissue cliam [sic].”

(remarks 6-7)
	The Examiner disagrees that claim 16 is narrower in scope than claim 1 for the following reasons.  The Examiner disagrees with Applicant’s assertion that claim 16 is presented in dependent form and incorporates by reference the limitations of claim 1.  
First it is noted that while claim 16 refers to independent claim 1, it does not include all the limitations of independent claim 1 since claim 16 recites a system comprising a control unit “configured to perform the method as set forth in claim 1”.  Thus, the positively recited method steps of claim 1 are not positively recited in claim 16 as being performed, but instead an apparatus is recited that is “configured to” perform those steps.  
Secondly, new claim 16 introduces a new statutory category so it is broader than all the method claims. (See MPEP 1412.03 III. New Category of Invention Added in Reissue – Generally is Broadening.)  
Additionally, claim 16 does not further limit method claim 1 since no additional method steps are recited in claim 16, and the claim does not positively recite the method steps of claim 1 as noted above.1  For these reasons, the rejection of claim 16 under §251, for broadening outside of the two year statutory period, is maintained.
Regarding the rejection of claims 1-15 under 112 1st paragraph, Applicant points to adequate support for displaying two dimensional sketch data (remarks 7-8), but does not show support for the step of “causing display”.  Applicant states “The Examiner may be looking for the exact same terms in the specification, but Applicant submits”.  It appears that Applicant acknowledges that the term “causing display” is not specifically used in the specification, but Applicant’s statement fails to further explain why there is still support for the terms not appearing the specification.  Accordingly, the rejection is maintained. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a reverse modeling control unit configured to perform the method as set forth in claim 1…”, and “a display unit configured to display the two dimensional sketch data”, both recited in new claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
The corresponding structure of “a reverse modeling control unit” is: a computer (See col. 4:22-28) in combination with an algorithm as specified in the flowchart of Fig. 2 of the ‘376 patent.
The corresponding structure of “a display unit” is an electronic display as suggested in the context described as being used with a computer system in the specification of the ‘376 patent. (See col. 5: 30-34).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Rejection under § 251 – Broadening Outside of Two Year Statutory Period
Claim 16 is rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two year statutory period. A claim is broader in scope than the original claims if it contains within its scope any conceivable product or process which would not have infringed the original patent.  A claim is broadened if it is broader in any one respect even though it may be narrower in other respects.  In this case, new claim 16 presents a new category of invention directed to “a system”, which was not present in the original patent claims. (See MPEP 1412.03 III. New Category of Invention Added in Reissue – Generally is Broadening.)  Since the ‘376 patent was granted on Nov. 9, 2010 and Applicant’s intent to broaden not shown within two years of this date, broadening is not permitted in the instant prosecution. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claim 1 has been amended to include the newly added limitation of, “causing display of the two dimensional sketch data”.  Upon reviewing the specification of the ‘376 patent, the Examiner is not able to find support for the step of “causing display…”.  Applicant may consider positively reciting the step of “displaying” which appears to be supported by the specification.  
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 first paragraph set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose, teach, or suggest the following features recited in independent claims 1:
detecting two dimensional projected section data of the model data projected on the work plane, and dividing the two dimensional projected section data into feature segments depending upon a curvature distribution; and 

establishing a constraint and numerical information in accordance with connection of the divided feature segments of the two dimensional projected section data, and creating two dimensional sketch data.


CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992    
                                                                                                                                                                                                    
Conferees:

/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Office is interpreting claim 16 as an independent claim.  If for argument sake, claim 16 is to be treated as a dependent as Applicant asserts, then a  112 4th paragraph rejection would be applicable for improper dependency, since the claim fails to further limit the method of claim 1.